internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-104929-00 date date legend partnership partner a partner b purchaser foreign sub seller plr-104929-00 company officials tax professionals authorized representative date y date a date b date c state a country x dear this letter responds to your letter dated date on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for partner a as the united_states_shareholder of purchaser the foreign purchasing_corporation to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to purchaser’s acquisition of the stock of foreign sub sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to the regulations in effect for the date of the qualified_stock_purchase described herein this letter relies on information contained in letters dated september date and february and associated with plr-115307-99 issued date the material information submitted for consideration is summarized below partner a and partner b s_corporations and state a corporations were partners in partnership on date a on date y a date subsequent to date a partner b merged into partner a in a transaction represented to qualify as a tax-free reorganization under sec_368 terminating partnership on date a through date y partnership owned plr-104929-00 all of the outstanding_stock of purchaser purchaser a country x corporation acquired for cash on date a in a fully taxable transaction of the stock of foreign sub a country x corporation from seller who was domiciled outside of the united_states and who is not a united_states_shareholder as defined in sec_951 foreign sub does not have any subsidiaries prior to the acquisition seller did not file united_states income_tax returns and was not subject_to united_states income_tax further foreign sub was not a controlled_foreign_corporation within the meaning of sec_957 a cfc a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return on date a purchaser acquired from seller for cash in a fully taxable_acquisition of the stock of foreign sub it is represented that the acquisition of foreign sub constituted a qualified_stock_purchase within the meaning of sec_338 and that purchaser was not related to seller within the meaning of sec_338 the period of limitations on assessments under sec_6501 has not expired for partner a’s partner b’s purchaser’s or foreign sub’s taxable_year in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed the election was due on date b however for various reasons the election was not filed on date c which is after the due_date for the election company officials tax professionals and authorized representative discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase plr-104929-00 means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be plr-104929-00 granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for partner a to file the election provided partner a shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company officials tax professionals and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that company officials tax professionals were responsible for the election that partner a relied on company officials tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that partner a acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for partner a to file the election with respect to the acquisition of the stock of foreign sub as described above the above extension of time is conditioned on the taxpayers' partner a’s partner b’s purchaser’s foreign sub’s and seller’s to the extent they have any united_states tax_liability tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 partner a should file the election in accordance with sec_1_338-1 and sec_1 g that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with any information that is required to be attached to the election form a copy of this letter should be attached to the election form partner a partner b and or partnership as applicable must file or amend as applicable their returns reporting the acquisition sale as a sec_338 transaction and attach thereto a copy of this letter and a copy of the election form also see sec_1_338-1 and sec_1 plr-104929-00 that is old foreign sub must file a separate final return if and as applicable and new foreign sub must be included as applicable in partner a’s partner b’s and or partnership’s return by being listed on form for the years following the acquisition see sec_1_338-1 and sec_1_338-1 and announcement 1998_1_cb_282 further the notice requirements of sec_1_338-1 if applicable must be satisfied no opinion is expressed as to whether the acquisition of the stock of foreign sub qualifies as qualified_stock_purchase whether the acquisition of the stock of foreign sub qualifies for sec_338 treatment or if the acquisition of the stock of foreign sub qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by foreign sub on the deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours philip j levine assistant chief_counsel corporate
